DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the Double Patenting rejections, it has been determined by the Examiner that the 08/27/2021 claim amendments have rendered these rejections moot. The U.S. Patent No. 10,467,906 (corresponding to application 14/979,871) claims are directed to a remote computing device that provides information to a device of a user, while the claims of the present application have been amended to clarify that the claims are directed to the device of the user itself, where a user may request the information using the device and receive a response that includes information generated by a remote computing device. The Examiner notes that there does not appear to be any justification for future divisionals of U.S. Patent No. 10,467,906 that would be justified by the Requirement for Restriction/Election of application 14/979,871, therefore, any possible future applications tied to the present application or to application 14/979,871 that recite the subject matter of either application would likely necessitate a Double Patenting rejection over the appropriate related application.

Regarding the rejections under 35 U.S.C. 112(a) and 112(b), these rejections are moot in view of the amendments, as the claims have been amended to recite subject matter that is clear and supported by the disclosure. The Examiner notes that the 112(a) and 112(b) rejections were necessitated largely due to the lack of clarity of the claims in clearly reciting what device performed each step of the claims, which resulted in the claims encompassing subject matter not supported by the disclosure and causing the claims to be unclear. However, as can be seen in the amendments, particularly in the amendments that recite the device and type of processor performing various steps of the claims, these issues have been corrected.
Regarding prior art, the closest prior art is Pinkus (2013/0066688) and Chadwick et al. (2015/0081362). While Pinkus teaches a comfort rating a vehicle based on diagnostic or sensor codes, and Chadwick teaches that a user may request a list of vehicles and a rating for each vehicle may be displayed to the user, the prior art taken alone or in combination fails to teach or render obvious all limitations of the claimed invention, in particular, the limitations “the rider wireless device configured to communicate with at least one remote processor of a remote computing device, the method comprising: transmitting over a network a request for a vehicle and a driver from a rider wireless device with a wireless communicator responsive to a wireless device processor; receiving over the network with the wireless communicator of the rider wireless device, a list of vehicles and a corresponding safety rating of the vehicles based on vehicle diagnostic information; and displaying on a display of the rider wireless device the list of vehicles and the corresponding safety rating of the vehicles based on the vehicle diagnostic information, wherein the vehicle diagnostic information is collected from a vehicle with at least one remote processor of a remote computing device; wherein the vehicle diagnostic information is analyzed with the at least one remote processor to determine a safety rating of the vehicle based on the vehicle diagnostic information, the vehicle diagnostic information comprising at least one or more set diagnostic trouble code (DTC)”, which are directed to a rider requesting a list of vehicles, and a wireless device of the rider receiving the list and a corresponding safety rating of each vehicle that is based on at least diagnostic trouble code information for display on the wireless device. Chadwick et al. does not teach or suggest a rating based on diagnostic trouble codes, and the comfort rating of Pinkus is not displayed to a requesting user on a device of the user, but is instead used to calculate wait times that may be provided to a user, and may also be displayed on a display of the vehicle, neither of which expressly teaches or renders obvious the claim, where the invention of the present application has the advantage over the prior art of allowing a user to directly request and view the safety rating of each vehicle of a list of vehicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662